              UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF MICHIGAN
                   SOUTHERN DIVISION
 

    JOHN C. SCHULTES and
    KAREN RAPP SCHULTES,

                   Plaintiffs,
             v.                           Case No. 17-12410
                                          Hon. Terrence G. Berg
    BANK OF AMERICA N.A.,

                   Defendant.

      ORDER GRANTING DEFENDANT’S MOTION TO
     ENFORCE SETTLEMENT AND DISMISS CASE WITH
                   PREJUDICE
     This is a mortgage foreclosure case that was dismissed without

prejudice on February 12, 2018 pursuant to a stipulated order. On

September 28, 2018, Defendant filed a Motion to Enforce Settle-
ment Agreement. ECF No. 9. In its Motion, Defendant sought the

enforce the “General Terms of Understanding,” pursuant to which

the parties had reached a settlement agreement. One of these terms

is that Plaintiffs would agree dismiss this case with prejudice if

Plaintiffs failed to tender the loan payoff amount by June 30, 2018.

Ex. A to Defendant’s Motion to Enforce Settlement Agreement, ECF

No. 9-2 PageID.80.

     Plaintiffs did not respond to Defendant’s Motion. However, on

December 12, 2018, Defendant filed a supplemental brief with the

                                  1
 
Court indicating that Plaintiffs had tendered the payoff amount on

or about November 21, 2018. Defendant’s Supplemental Brief, ECF

No.11, PageID.124. Consequently, the only remaining unfulfilled

term of the General Terms of Understanding is dismissal with—

rather than without—prejudice. Id. However, according to Defend-

ant, Plaintiffs refuse to dismiss the case with prejudice. Id.

       On January 24, 2019, the Court issued its first Order to Show

Cause, directing Plaintiffs to show cause why the case should not

be dismissed with prejudice. ECF No. 13. The first Order to Show

Cause ordered a response be filed by February 1, 2019. Id. Plaintiffs
failed to respond. The Court issued a second Order to Show Cause

on February 4, 2019, with a response due on February 18, 2019.1

Plaintiffs again failed to respond.

       For the foregoing reasons, Defendant’s Motion to Enforce Settle-

ment Agreement, subject to the narrowed scope of relief requested

in its Supplemental Brief, is GRANTED and this case will there-




                                                            
1 The second Order to Show Cause sought to ensure that Plaintiffs, as pro se
litigants, had a fair opportunity for notice and to be heard on the pending mo-
tion.
                                                               2
 
fore be DISMISSED WITH PREJUDICE. The Clerk of the Court

is ordered to dismiss this action with prejudice.


      SO ORDERED.

    Dated: February 21, 2019 s/Terrence G. Berg
                             TERRENCE G. BERG
                             UNITED STATES DISTRICT JUDGE


                         Certificate of Service
         I hereby certify that this Order was electronically filed,
    and the parties and/or counsel of record were served on
    February 21, 2019.
                              s/A. Chubb
                              Case Manager

 




                                     3
 
